Citation Nr: 1401188	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to July 1986, with additional service in the Oregon National Guard, including verified active duty for training (ACDUTRA) from May 16, 1987, to May 30, 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.   

In September 2012, the Veteran testified before the undersigned at a hearing conducted at the RO.  A transcript (Tr.) of the proceeding is of record.  


FINDING OF FACT

The Veteran's current left hip disability, diagnosed as post-traumatic arthritis of the left hip, is etiologically related to a fall incurred during a period of ACDUTRA.


CONCLUSION OF LAW

Service connection for post-traumatic arthritis of the left hip is warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he permanently injured his left hip while performing ACDUTRA in May 1987 and that service connection is therefore warranted for the arthritis that has developed in that joint.  See Board Hearing Tr. at 3-4.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  As is relevant here, service connection may also be granted for a disability resulting from a disease or injury that is incurred or aggravated during a period of ACDUTRA.  38 U.S.C. § 101(22), (24).

Establishing service connection on a direct basis generally requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the first Hickson element has clearly been met as the Veteran has a current diagnosis of post-traumatic left hip arthritis for which he has recently undergone arthroplastic surgery.  See June 2012 Correspondence from "Dr. J.R." 

The second Hickson element has also been satisfied as the Veteran's National Guard service records confirm that he was treated for a left hip contusion incurred by falling off an armored truck on May 27, 1987, during a period of ACDUTRA.  See May 27, 1987, Statement of Medical Examination and Duty Status.

With respect to the third and final Hickson element, the record contains conflicting medical nexus opinions.  However, the first such opinion, which weighs against the Veteran's claim, is of limited probative value as it was based on an incorrect factual premise.  Specifically, a VA physician who examined the Veteran in January 2010 opined that his left hip arthritis was not the result of his documented ACDUTRA injury, or any other aspect of his qualifying service, but was rather attributable to a nonservice-connected condition - developmental dysplasia - that essentially made his hip joint more prone to degenerative changes.  See January 7, 2010 VA Joints Examination at 3-4.  This theory of causation has since been rebutted, however, by a private orthopedic surgeon, who, after operating on Veteran's left hip in March 2012, observed that his preoperative X-rays showed "no evidence of developmental dysplasia."  See June 2012 Correspondence from Dr. J.R.  

The Board regards this observation by the private clinician as probative in light of his specialized training as an orthopedic surgeon, as well as his personal familiarity with the Veteran's left hip disability.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting that, in weighing the value of medical opinion evidence, the Board may look at factors such as the health care provider's knowledge and skill in analyzing the medical data).  As such, the Board finds that, by ruling out a diagnosis of developmental hip dysplasia, the private clinician has effectively refuted the evidentiary basis for the January 2010 VA examiner's negative nexus opinion. 

In addition to persuasively countering the VA examiner's opinion, the private clinician has submitted his own medical nexus opinion that supports the Veteran's claim by indicating that "[i]t is certainly more likely than not that the fall onto his left side [during ACDUTRA] led to substantial contusion of the articular cartilage which precipitated the molecular cascade of events that ultimately resulted in the early degeneration of the cartilage of the left hip."  See October 2012 Opinion from Dr. J.R.  The Board considers this opinion highly probative as it is predicated on the clinician's treatment of the Veteran and reflects an accurate understanding of the pertinent facts of his case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (applying the Federal Rules of Evidence to assess the weight of medical opinions).

Having thus determined that the favorable medical opinion provided by the private clinician is the most probative of record, the Board concludes that it is sufficient to establish a direct nexus between the Veteran's current left hip disability and his injury during ACDUTRA.  It follows that the last requirement of Hickson has been met in this case and that the benefits sought on appeal are therefore warranted.


ORDER

Service connection for post-traumatic arthritis of the left hip is granted.



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


